                                           Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AMERICAN CIVIL LIBERTIES UNION                   Case No. 19-cv-00290-EMC
                                           FOUNDATION, et al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART CROSS-MOTIONS
                                                 v.                                         FOR PARTIAL SUMMARY
                                  10                                                        JUDGMENT
                                           U.S. DEPARTMENT OF JUSTICE, et al.,
                                  11                                                        Docket Nos. 98, 108
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs American Civil Liberties Union Foundation and American Civil Liberties Union

                                  15   Foundation of Northern California filed requests pursuant to the Freedom of Information Act

                                  16   (FOIA), 5 U.S.C. § 552, to obtain records from seven federal agencies regarding those agencies’

                                  17   surveillance and monitoring of persons through social media. See Docket No. 1. (“Compl.”).

                                  18   After the agencies allegedly failed to respond as FOIA requires, Plaintiffs filed this action to

                                  19   compel the agencies to produce records responsive to Plaintiffs’ requests. Id.

                                  20           Pending before the Court is Defendants’ motion for partial summary judgment with respect

                                  21   to the adequacy of the searches and withholdings of U.S. Immigration and Customs Enforcement

                                  22   (ICE), U.S. Customs and Border Protection (CBP), and U.S. Citizen and Immigration Services

                                  23   (USCIS) (collectively, “Defendants”).1 See Docket No. 98 (“Defs.’ Mot.”). Also pending before

                                  24   the Court is Plaintiffs’ cross-motion for partial summary judgment. See Docket No. 108 (“Pls.’

                                  25   Mot.”). For the following reasons, the Court GRANTS in part and DENIES in part Plaintiffs

                                  26
                                  27   1
                                         Plaintiffs also seek records from the Department of Justice (DOJ), the Federal Bureau of
                                  28   Investigation (FBI), the Department of Homeland Security (DHS), and the Department of State
                                       (DOS). The term “Defendants” also includes these agencies.
                                         Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 2 of 17




                                   1   and Defendants’ motions.

                                   2                                       I.       BACKGROUND

                                   3   A.     Factual Background

                                   4          Plaintiffs contend Defendants “are taking steps to monitor social media users and their

                                   5   speech, activities, and associations” and the agencies are pursuing the ability to engage in

                                   6   “programmatic and sustained tracking of U.S. citizens and noncitizens alike.” Compl. Plaintiffs

                                   7   also allege Defendants have specifically “ramped up the monitoring and retention of immigrants’

                                   8   and visa applicants’ social media information, including for the purpose of conducting what the

                                   9   Trump administration has called ‘extreme vetting’ or ‘visa lifecycle vetting.’” Id.

                                  10   B.     Procedural Background

                                  11          On May 24, 2018, Plaintiffs submitted identical FOIA requests to Defendants “for records

                                  12   pertaining to social media surveillance, including the monitoring and retention of immigrants’ and
Northern District of California
 United States District Court




                                  13   visa applicants’ social media information for the purpose of conducting ‘extreme vetting.’” See

                                  14   Docket No. 98-6 (White Decl., Ex A (“FOIA Requests”)) at 2. Plaintiffs sought five categories of

                                  15   records:

                                  16                  (1) social media surveillance-related policies and guidance;
                                  17                  (2) records concerning the purchase or acquisition of social media
                                                      surveillance technologies;
                                  18
                                                      (3) communications to or from private businesses concerning social
                                  19                  media surveillance products;
                                  20                  (4) communications to or from social media platforms concerning
                                                      surveillance of social media content; and
                                  21
                                                      (5) records concerning the use or incorporation of social media
                                  22                  content within systems or programs that make use of algorithms,
                                                      machine-learning processes, or predictive analytics applications.
                                  23

                                  24   Id. at 6–7. After Defendants allegedly failed to produce responsive documents, Plaintiffs

                                  25   exhausted their administrative remedies and filed this lawsuit seeking to compel production on

                                  26   January 17, 2019. See Compl.

                                  27          On September 6, 2019, Defendants filed a motion for partial summary judgment with

                                  28   respect to the FBI, see Docket No. 31 (“FBI Mot.”), which this Court denied on October 24, 2019,
                                                                                         2
                                           Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 3 of 17




                                   1   see Docket No. 39 (“FBI Order”).

                                   2           Eventually the agencies produced some records. CBP produced 358 pages of records in

                                   3   five tranches between June and October of 2019, and it withheld four pages entirely. Defs.’ Mot.

                                   4   at 3. ICE produced records between May and August of 2019, with a supplemental production in

                                   5   February 2020, for a total of 2,169 pages. Id. USCIS produced 2,645 pages of records in July and

                                   6   August 2019, and April 2020. Id. It produced reprocessed versions of these records in October

                                   7   2020. Id. Thereafter and in preparation for summary judgment, Defendants produced draft

                                   8   Vaughn2 indices and Plaintiffs narrowed the redactions and withholdings challenged by their

                                   9   cross-motion. Pls.’ Mot. at 6.

                                  10           On January 28, 2021, Defendants filed their motion for partial summary judgment with

                                  11   respect to CBP, ICE, and USCIS. See Defs.’ Mot. On March 25, 2021, Plaintiffs filed their cross-

                                  12   motion for partial summary judgment. See Pls.’ MSJ.
Northern District of California
 United States District Court




                                  13           During oral argument on the cross-motions for summary judgment, the Court ordered the

                                  14   Defendants to submit unredacted versions of all the documents at issue for in camera review. See

                                  15   Docket No. 137. Defendants complied shortly thereafter. After reviewing the documents, the

                                  16   Court determined that it needed clarification on Defendants’ position regarding the applicability of

                                  17   the deliberative process privilege under FOIA Exemption 5. See Docket No. 139. Accordingly,

                                  18   on September 17, 2021, the Court conducted an ex parte, in camera hearing with Defendants’

                                  19   counsel to go over all the redactions related to the deliberative process privilege so that

                                  20   Defendants could explain with specificity how they contend that privilege applies to each

                                  21   redaction. The transcript of this hearing was filed under seal such that only Defendants’ counsel

                                  22   and the Court have access to it.

                                  23   ///

                                  24   ///

                                  25

                                  26   2
                                        A “‘Vaughn index’ identifies each document withheld and the FOIA exemption claimed and
                                  27   explains how disclosure would damage the interests protected by the claimed exemption.” Am.
                                       Civ. Liberties Union of N. Cal. v. Fed. Bureau of Investigation (“ACLU v. FBI”), 881 F.3d 776,
                                  28   777, n. 1 (9th Cir. 2018) (citing Wiener v. Fed. Bureau of Investigation, 943 F.2d 972, 977 (9th
                                       Cir. 1991) and Vaughn v. Rosen, 484 F.2d 820, 827 (D.C. Cir. 1973)).
                                                                                         3
                                           Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 4 of 17




                                   1                                     II.      LEGAL STANDARD

                                   2           Federal Rule of Civil Procedure 56 provides that a “court shall grant summary judgment

                                   3   [to a moving party] if the movant shows that there is no genuine dispute as to any material fact and

                                   4   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

                                   5   genuine only if there is sufficient evidence for a reasonable jury to find for the nonmoving party.

                                   6   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). “The mere existence of a

                                   7   scintilla of evidence . . . will be insufficient; there must be evidence on which the jury could

                                   8   reasonably find for the [nonmoving party].” Id. at 252. At the summary judgment stage, evidence

                                   9   must be viewed in the light most favorable to the nonmoving party and all justifiable inferences

                                  10   are to be drawn in the nonmovant’s favor. See id. at 255.3

                                  11           FOIA is animated by “the fundamental principle of public access to Government

                                  12   documents.” John Doe Agency v. John Doe Corp., 493 U.S. 146, 151 (1989). It is “broadly
Northern District of California
 United States District Court




                                  13   conceived,” and “disclosure, not secrecy” is its dominant objective. Id. at 151–52. At the same

                                  14   time, Congress has exempted some information “under clearly delineated statutory language.” Id.

                                  15   at 152 (citing Dep’t of Air Force v. Rose, 425 U.S. 352, 360–61 (1976)). These exemptions are

                                  16   “limited” and “must be narrowly construed.” Rose, 425 U.S. at 361. “Furthermore, ‘the burden is

                                  17   on the agency to sustain its action.’” John Doe Agency, 493 U.S. at 152 (citing 5 U.S.C. §

                                  18   552(a)(4)(B)). In other words, “[g]iven FOIA’s overarching purpose, ‘the strong presumption in

                                  19   favor of disclosure places the burden on the agency to justify the withholding of any requested

                                  20   documents.’” Civil Beat Law Ctr. for the Pub. Int., Inc. v. Centers for Disease Control &

                                  21   Prevention, 929 F.3d 1079, 1084 (9th Cir. 2019) (citing U.S. Dep’t of State v. Ray, 502 U.S. 164,

                                  22   173 (1991)).

                                  23           The Ninth Circuit has observed that “[g]enerally, FOIA cases should be handled on

                                  24   motions for summary judgment.” Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008)

                                  25
                                       3
                                  26     Evidence may be presented in a form that is not admissible at trial so long as it could ultimately
                                       be capable of being put in admissible form. See Fed. R. Civ. P. 56(c)(2) (“A party may object that
                                  27   the material cited to support or dispute a fact cannot be presented in a form that would be
                                       admissible in evidence”); Fonseca v. Sysco Food Servs. of Ariz., Inc., 374 F.3d 840, 846 (9th Cir.
                                  28   2004) (“Even the declarations that do contain hearsay are admissible for summary judgment
                                       purposes because they ‘could be presented in an admissible form at trial’”).
                                                                                          4
                                         Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 5 of 17




                                   1   (quoting Miscavige v. IRS, 2 F.3d 366, 369 (11th Cir.1993)); see also Animal Legal Def. Fund v.

                                   2   U.S. Food & Drug Admin., 836 F.3d 987, 989 (9th Cir. 2016) (“Most FOIA cases are resolved by

                                   3   the district court on summary judgment.”). Given the limited nature of discovery typically

                                   4   permitted in FOIA cases, district courts routinely “enter summary judgment on the basis of agency

                                   5   affidavits.” Lane, 523 F.3d at 1134. Reliance on government affidavits is permissible “so long as

                                   6   the affiants are knowledgeable about the information sought and the affidavits are detailed enough

                                   7   to allow the court to make an independent assessment of the government’s claim.” Id. at 1135–36

                                   8   (quoting Lion Raisins, Inc. v. U.S. Dep’t of Agric., 354 F.3d 1072, 1079 (9th Cir. 2004)); see also

                                   9   Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 772 (9th Cir. 2015) (“[W]e also give considerable

                                  10   deference to agency affidavits made in apparent good faith where the affidavits reasonably

                                  11   describe the justifications for nondisclosure and show that the content withheld falls within one of

                                  12   FOIA’s exemptions.”). “Ultimately, an agency’s justification for invoking a FOIA exemption is
Northern District of California
 United States District Court




                                  13   sufficient if it appears ‘logical’ or ‘plausible.’” Wolf v. C.I.A., 473 F.3d 370, 374–75 (D.C. Cir.

                                  14   2007). In order to satisfy this burden, government declarations in support of withholding “must

                                  15   describe the justifications for nondisclosure with reasonably specific detail, demonstrate that the

                                  16   information withheld logically falls within the claimed exemptions, and show that the

                                  17   justifications are not controverted by contrary evidence in the record or by evidence of bad faith.”

                                  18   Hamdan, 797 F.3d at 769.

                                  19                                        III.      DISCUSSION

                                  20          This order will address, in turn, Plaintiffs’ contention that Defendants’ redactions and

                                  21   withholdings under Exemptions 7(E) and 5 are improper.

                                  22   A.     Exemption 7(E)

                                  23          Exemption 7(E) protects from disclosure

                                  24                  “records or information compiled for law enforcement purposes, but
                                                      only to the extent that the production of such law enforcement
                                  25                  records or information . . . would disclose techniques and
                                                      procedures for law enforcement investigations or prosecutions, or
                                  26                  would disclose guidelines for law enforcement investigations or
                                                      prosecutions if such disclosure could reasonably be expected to risk
                                  27                  circumvention of the law.”
                                  28   5 U.S.C. § 552(b)(7)(E) (emphases added). A “technique” is “a technical method of
                                                                                         5
                                         Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 6 of 17




                                   1   accomplishing a desired aim,” a “procedure” is “a particular way of doing or of going about the

                                   2   accomplishment of something,” and a “guideline” is “an indication or outline of future policy or

                                   3   conduct.” Allard K. Lowenstein Int’l Hunan Rts. Project v. Dep’t of Homeland Sec., 626 F.3d

                                   4   678, 682 (2d Cir. 2010) (quoting Webster’s Third New International Dictionary (1986)). The

                                   5   statutory requirement that the government show disclosure “‘could reasonably be expected to risk

                                   6   circumvention of the law’ applies only to guidelines for law enforcement investigations or

                                   7   prosecutions, not to techniques and procedures.” Am. Civ. Liberties Union of N. Cal. v. U.S. Dep’t

                                   8   of Justice (“ACLU v. DOJ”), 880 F.3d 473, 491 (9th Cir. 2018) (emphasis added) (citing Hamdan,

                                   9   797 F.3d at 778 and Allard K. Lowenstein Int’l Human Rts. Proj., 626 F.3d at 681).

                                  10          “[T]echniques and procedures” refers to “how law enforcement officials go about

                                  11   investigating a crime.” Allard K. Lowenstein Int’l Hunan Rts. Project, 626 F.3d at 682. The

                                  12   Ninth Circuit has repeatedly held that “Exemption 7(E) only exempts investigative techniques not
Northern District of California
 United States District Court




                                  13   generally known to the public.” ACLU v. DOJ, 880 F.3d at 491 (quoting Rosenfeld v. U.S. Dep’t

                                  14   of Justice, 57 F.3d 803, 815 (9th Cir. 1995). Moreover, if a record discusses “the application of [a

                                  15   publicly known technique] to . . . particular facts,” the document is not exempt under 7(E); if it

                                  16   “describes a ‘specific means . . . rather than an application’ of deploying a particular investigative

                                  17   technique, the record is exempt.” Id. (quoting Hamdan, 797 F.3d at 777–78). Likewise, records

                                  18   that provide a “‘detailed, technical analysis of the techniques and procedures used to conduct law

                                  19   enforcement investigations’ may properly be withheld under Exemption 7(E).” Id. (quoting

                                  20   Bowen v. U.S. Food and Drug Admin., 925 F.2d 1225, 1228–29 (9th Cir. 1991)).

                                  21          Considering these standards, the Court reviewed the documents at issue in camera and

                                  22   determined that Exemption 7(E) applies as follows:

                                  23          1.      CBP Documents

                                  24
                                                  Document                                Application of Exemption 7(E)
                                  25
                                        Policy on Operational Use of       Exemption 7(E) does not apply because the redacted portions
                                  26    Social Media (the “Policy”)        are simply procedures for obtaining authorization to use
                                                                           masked monitoring and undercover engagement. This
                                  27    (CBP 125-136)                      information cannot reasonably be expected to risk
                                                                           circumvention of the law. See ACLU v. DOJ, 880 F.3d at 492
                                  28                                       (procedures “describ[ing] the legal authorization necessary for
                                                                                         6
                                       Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 7 of 17




                                                  Document                             Application of Exemption 7(E)
                                   1
                                                                       obtaining location information” and “provid[ing] instructions
                                   2                                   to investigators and prosecutors regarding how to lawfully
                                                                       obtain electronic location information . . . provide no
                                   3                                   information that would assist criminals in conforming their
                                                                       behavior to evade detection or circumvent the law”).
                                   4
                                                                       CBP is instructed to re-produce the Policy without
                                   5
                                                                       redactions within fourteen (14) days of this order.
                                   6
                                       Information Issue Papers; CBP   Exemption 7(E) applies because the redacted portions of these
                                   7   Use of Social Media Papers;     documents “describe a ‘specific means . . . of deploying a
                                       Social Media Briefing Papers    particular investigative technique.” ACLU v. DOJ, 880 F.3d
                                   8   (collectively, the “Papers”)    at 491 (quoting Hamdan, 797 F.3d at 777–78).
                                   9
                                       (CBP 1-22)
                                  10
                                       Privacy Threshhold Analyses     Exemption 7(E) applies because the redacted portions of these
                                  11   (PTAs)                          documents “describe a ‘specific means . . . of deploying a
                                                                       particular investigative technique.” ACLU v. DOJ, 880 F.3d
                                  12
Northern District of California




                                       (CBP 23–39, 48–57, 149–60,      at 491 (quoting Hamdan, 797 F.3d at 777–78).
 United States District Court




                                  13   296–306, 337–48, 349–58)
                                                                       These documents also contain the names and descriptions of
                                  14                                   “investigative techniques not generally known to the public.”
                                                                       Id.
                                  15
                                       Social Media Use Templates      Exemption 7(E) applies because the redacted portions of these
                                  16
                                       (SMOUTs)                        documents refer to “investigative techniques not generally
                                  17                                   known to the public.” ACLU v. DOJ, 880 F.3d at 491.
                                       (CBP 161–69, 170–77, 178–
                                  18   91)
                                  19   Contract Documents              Exemption 7(E) applies because the redacted portions of these
                                  20                                   documents refer to “investigative techniques not generally
                                       (CBP 197-249)                   known to the public.” ACLU v. DOJ, 880 F.3d at 491.
                                  21

                                  22         2.     ICE Documents

                                  23
                                                   Document                            Application of Exemption 7(E)
                                  24   Visa Lifecycle Vetting          Exemption 7(E) applies because the redacted portions of these
                                       Initiative (VLVI)               documents “describe a ‘specific means . . . of deploying a
                                  25
                                                                       particular investigative technique.” ACLU v. DOJ, 880 F.3d
                                  26   (ICE 1680-81)                   at 491 (quoting Hamdan, 797 F.3d at 777–78).

                                  27   Open Source/Media
                                       Exploitation
                                  28
                                                                                    7
                                       Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 8 of 17




                                               Document                               Application of Exemption 7(E)
                                   1
                                       (ICE 1812–13)
                                   2
                                       Counterterrorism and Criminal
                                   3   Exploitation Unit Open
                                       Source/Social Media
                                   4   Exploitation
                                   5
                                       (ICE 1818–26)
                                   6
                                       Email Communications            Exemption 7(E) applies because the redacted portions of these
                                   7                                   documents are a list of U.S. government oversees posts that
                                       (ICE 921, 1017)                 use the Visa Lifecycle Vetting Initiative (VLVI) to track non-
                                   8                                   immigrant visitor’s social media. The Court concludes that
                                   9                                   this information is “a ‘specific means . . . of deploying a
                                                                       particular investigative technique” that can be used to
                                  10                                   circumvent law enforcement. ACLU v. DOJ, 880 F.3d at 491
                                                                       (quoting Hamdan, 797 F.3d at 777–78).
                                  11
                                       Open Source Collection Tools    Exemption 7(E) applies because the redacted portions of this
                                  12
Northern District of California




                                       (PowerPoint presentation)       document are a list of symbols ICE uses to identify specific
 United States District Court




                                  13                                   terrorist groups on social media. The Court concludes that
                                       (CBP 432–48)                    this information is “a ‘specific means . . . of deploying a
                                  14                                   particular investigative technique” that can be used to
                                                                       circumvent law enforcement. ACLU v. DOJ, 880 F.3d at 491
                                  15                                   (quoting Hamdan, 797 F.3d at 777–78).
                                  16
                                             3.     USCIS Documents
                                  17

                                  18
                                                 Document                               Application of Exemption 7(E)
                                  19   Guidance for Use of Social      Exemption 7(E) applies because the redacted portions of these
                                       Media in Field Operations       documents are a list of social-media-related questions asked to
                                  20   Directorate Adjudications       visa applicants under specific circumstances. The Court
                                                                       concludes that this information describes “a ‘specific means
                                  21   (USCIS 1267–78)                 . . . of deploying a particular investigative technique” that can
                                  22                                   be used to circumvent law enforcement. ACLU v. DOJ, 880
                                       Guidance for Use of Social      F.3d at 491 (quoting Hamdan, 797 F.3d at 777–78).
                                  23   Media in Syrian Refugee
                                       Adjudications by the USCIS’s
                                  24   Refugee Affairs Division
                                  25   (USCIS 2344 – 53)
                                  26
                                       Protecting the First            Exemption 7(E) does not apply to the redactions on USCIS
                                  27   Amendment in Social Media       1878 to USCIS 1887. These pages do not describe with any
                                       Research                        specificity the means of deploying any particular investigative
                                  28   (PowerPoint presentation)       technique.
                                                                                     8
                                         Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 9 of 17




                                                   Document                               Application of Exemption 7(E)
                                   1

                                   2    (USCIS 1878–1906)                 Exemption 7(E) does apply to the redactions on USCIS 1886
                                                                          to USCIS 1906 because those pages “describe a ‘specific
                                   3                                      means . . . of deploying a particular investigative technique.”
                                                                          ACLU v. DOJ, 880 F.3d at 491 (quoting Hamdan, 797 F.3d at
                                   4                                      777–78).
                                   5
                                                                          USCIS is instructed to re-produce this presentation without
                                   6                                      redactions on USCIS 1878 to USCIS 1885 within fourteen
                                                                          (14) days of this order.
                                   7

                                   8   B.     Exemption 5

                                   9          Exemption 5 authorizes an agency to withhold “inter-agency or intra-agency

                                  10   memorandums or letters that would not be available by law to a party other than an agency in

                                  11   litigation with the agency.” 5 U.S.C. § 552(b)(5). The Supreme Court has held that Exemption 5

                                  12   encompasses records “normally privileged in the civil discovery context.” NLRB v. Sears,
Northern District of California
 United States District Court




                                  13   Roebuck & Co., 421 U.S. 132, 149 (1975). “These include records that would be protected in

                                  14   litigation by the attorney work-product, attorney-client, and deliberative process privileges.”

                                  15   ACLU v. DOJ, 880 F.3d at 483 (quoting Sears, 421 U.S. at 150–54).

                                  16          1.      Deliberative Process Privilege

                                  17          The Supreme Court recently reiterated that the deliberative process privilege “protects

                                  18   from disclosure documents generated during an agency’s deliberations about a policy, as opposed

                                  19   to documents that embody or explain a policy that the agency adopts.” U.S. Fish & Wildlife Serv.

                                  20   v. Sierra Club, Inc., 141 S. Ct. 777, 783 (2021). More specifically, the deliberative process

                                  21   privilege protects from disclosure “documents reflecting advisory opinions, recommendations and

                                  22   deliberations comprising part of a process by which governmental decisions and policies are

                                  23   formulated.” Id. (quoting Sears, 421 U.S. at 8–9). Conversely, the privilege “does not apply . . .

                                  24   to documents that embody a final decision, because once a decision has been made, the

                                  25   deliberations are done.” Id. The key distinction is between “predecisional, deliberative

                                  26   documents”—which are covered by the privilege—and “documents reflecting a final agency

                                  27   decision and the reasons supporting it”—which are not. Id. at 785–86 (citing Renegot. Bd. v.

                                  28   Grumman Aircraft Eng’g Corp., 421 U.S. 168, 186, 95 (1975)).
                                                                                         9
                                        Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 10 of 17




                                   1           “Documents are ‘predecisional’ if they were generated before the agency’s final decision

                                   2   on the matter.” Id. at 786. Additionally, “[a] ‘predecisional’ document is one prepared in order to

                                   3   assist an agency decisionmaker in arriving at his decision, and may include recommendations,

                                   4   draft documents, proposals, suggestions, and other subjective documents which reflect the

                                   5   personal opinions of the writer rather than the policy of the agency.” Lahr v. Nat’l Transp. Safety

                                   6   Bd., 569 F.3d 964, 979 (9th Cir. 2009).

                                   7           On the other hand, a document reflects a final agency decision and the reasons supporting

                                   8   it if “it communicates a policy on which the agency has settled.” Id. Importantly, “[a] document

                                   9   is not final solely because nothing else follows it” because during agency deliberations “some

                                  10   ideas are discarded or simply languish.” Id. Instead, to determine if a document is final, Courts

                                  11   must evaluate “whether the agency treats the document as its final view on the matter.” Id. If so,

                                  12   the document will have “real operative effect” and will not be subject to the privilege because it
Northern District of California
 United States District Court




                                  13   “reflects ‘the consummation of the agency’s decision-making process’ and not a ‘merely tentative’

                                  14   position.” Id. (first quoting Sears, 421 U.S. at 161; then quoting Bennett v. Spear, 520 U.S. 154,

                                  15   177–178 (1997)). On the other hand, the document is not subject to the privilege if it “leaves the

                                  16   agency decisionmakers ‘free to change their minds.’” Id. (quoting Grumman, 421 U.S. at 189–

                                  17   190).

                                  18           Documents “are ‘deliberative’ if they were prepared to help the agency formulate its

                                  19   position.” Sierra Club, 141 S. Ct. at 786 (emphasis added). In other words, a document is

                                  20   deliberative if it “is a part of the ‘deliberative process,’ if the disclosure of the materials would

                                  21   expose an agency’s decision-making process in such a way as to discourage candid discussion

                                  22   within the agency and thereby undermine the agency’s ability to perform its functions.” Lahr, 569

                                  23   F.3d at 979–90. A document cannot be deliberative unless it is predecisional. Sierra Club, 141 S.

                                  24   Ct. at 786.

                                  25           The first step in the inquiry into whether materials are part of the deliberative process “is to

                                  26   examine the context in which the materials are used.” Petroleum Info. Corp. v. U.S. Dep't of

                                  27   Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992) (quoting Wolfe v. Department of Health & Human

                                  28   Servs., 839 F.2d 768, 774 (D.C.Cir. 1988) (en banc)). Courts have recognized that “[t]o fall
                                                                                          10
                                        Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 11 of 17




                                   1   within the deliberative process privilege, materials must bear on the formulation or exercise of

                                   2   agency policy-oriented judgment.” Id. at 1435; Habeas Corpus Res. Ctr. v. U.S. Dep't of Just.,

                                   3   2008 WL 5000224, at *1 (N.D. Cal. 2008) (“The deliberative process privilege ‘does not protect a

                                   4   document which is merely peripheral to actual policy formation; the record must bear on the

                                   5   formulation or exercise of policy-oriented judgment.’”) (citing Tigue v. U.S. Dep't of Justice, 312

                                   6   F.3d 70, 80 (2d Cir. 2002) (quoting Ethyl Corp. v. EPA, 25 F.3d 1241, 1248 (4th Cir. 1994)). The

                                   7   D.C. Circuit further explained the importance of framing the deliberative process inquiry around

                                   8   whether a document is related to the agency’s policy-oriented judgment to the purpose of

                                   9   Exemption 5:

                                  10                  Homing in on, and sheltering material implicating officials' exercise
                                                      of judgment about policy matters secures the internal agency “give-
                                  11                  and-take” Congress meant to protect when it enacted Exemption 5.
                                                      Our decisions recognize that the process of selecting among
                                  12                  alternative policies can be delicate and audience-sensitive,
Northern District of California
 United States District Court




                                                      susceptible to distortions and vulnerable to fudging when the
                                  13                  deliberators fear or expect public reaction. Inquiring whether the
                                                      requested materials can reasonably be said to embody an agency's
                                  14                  policy-informed or -informing judgmental process therefore helps us
                                                      answer the “key question” in these cases: whether disclosure would
                                  15                  tend to diminish candor within an agency.
                                  16   Petroleum Info. Corp., 976 F.2d at 1435 (citations and footnote omitted). Accordingly, “the

                                  17   deliberative process privilege has been held to cover all ‘recommendations, draft documents,

                                  18   proposals, suggestions and other subjective documents which reflect the personal opinions of the

                                  19   writer rather than the policy of the agency,’ as well as documents which would ‘inaccurately

                                  20   reflect or prematurely disclose the views of the agency.’” Nat'l Wildlife Fed'n v. U.S. Forest Serv.,

                                  21   861 F.2d 1114, 1118–19 (9th Cir. 1988) (quoting Coastal States Gas Corp. v. Department of

                                  22   Energy, 617 F.2d 854, 866 (D.C. Cir. 1980)

                                  23          Considering these standards, the Court reviewed the documents at issue in camera and

                                  24   determined that the deliberative process privilege in Exemption 5 applies as follows:

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                        11
                                       Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 12 of 17




                                   1                a.    CBP Documents

                                   2
                                                Document                              Application of Exemption 5
                                   3
                                       Privacy Threshold Analyses   The deliberative process privilege applies to the redacted
                                   4   (PTAs)                       portions of this document because they discuss CBP’s draft
                                                                    plans, policy recommendations, and pilot programs.
                                   5   (CBP 23–39, 48–57, 149–60,
                                       296–306, 337–48, 349–58)
                                   6   Issue Papers                 The deliberative process privilege does not apply to the
                                                                    portions of CBP 2, 17 and 19 that list the acronyms of sub-
                                   7
                                       (CBP 1-22)                   agencies that reviewed the Social Media Working Group’s
                                   8                                draft Social Media Strategy. The redacted language identifies
                                                                    sub-agencies involved in the review of the draft strategy. The
                                   9                                materials are devoid of any description of the substance of the
                                                                    draft or the views of any of the sub-agencies (let alone “the
                                  10                                personal opinions” of any particular “writer,” see Nat’l
                                  11                                Wildlife Fed’n, 861 F.2d at 1118). The fact that sub-agencies
                                                                    were involved in reviewing the draft strategy cannot, at least
                                  12                                in the absence of any explanation by the government,
Northern District of California




                                                                    “reasonably be said to embody [CBP’s] policy-informed or -
 United States District Court




                                  13                                informing judgmental process[.]” Petroleum Info. Corp., 976
                                                                    F.2d at 1435 (quotation marks omitted).
                                  14

                                  15                                The identity of participants in a discussion of draft policy may
                                                                    be appropriately subject to the deliberative process privilege if
                                  16                                disclosure of the fact of a participant’s involvement “would
                                                                    tend to diminish candor within an agency.” Id. It is
                                  17                                Defendants’ burden to make such a showing in order to assert
                                                                    the deliberative process privilege under Exemption 5 and
                                  18                                overcome FOIA’s “strong presumption in favor of
                                  19                                disclosure[.]” Civil Beat Law Ctr., 929 F.3d at 1084.
                                                                    Defendants have not met their burden here. They provide no
                                  20                                rationale for why the disclosure that sub-agencies within DHS
                                                                    were involved in reviewing DHS’s draft policy for Social
                                  21                                Media Strategy would chill honest discussion within the
                                                                    agency. And the redacted materials are certainly not based
                                  22
                                                                    upon “personal opinions” of an agency official. National
                                  23                                Wildlife Fed’n, 861 F.22d at 1118.

                                  24                                Defendants’ Vaughn Index asserts the deliberative process
                                                                    privilege for these materials principally to protect
                                  25                                “[d]escriptions of analyses” and “[d]escriptions of content and
                                                                    status of a draft . . . report.” Docket No. 127-1. The
                                  26
                                                                    government does not justify why the fact of the participation
                                  27                                of particular sub-agencies in the review of the draft policy is
                                                                    privileged. Indeed, elsewhere in these same materials,
                                  28                                Defendants disclose the existence of the DHS Social Media
                                                                                 12
                                       Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 13 of 17




                                                Document                                Application of Exemption 5
                                   1
                                                                      Task Force, collaboration between the Task Force, CBP and
                                   2                                  DHS Oversight bodies, and the creation of a CBP-wide
                                                                      working group to assess social media strategy. CBP 2-3, 16-
                                   3                                  17. Defendants fail to explain why the nature of the redacted
                                                                      information is different from the information Defendants
                                   4                                  already disclosed about sub-agency involvement in the
                                                                      crafting of the Social Media Strategy. Defendants do not
                                   5
                                                                      describe why the fact of the involvement of the sub-agencies
                                   6                                  mentioned in CBP 2, 17 and 19 warrant exemption under the
                                                                      deliberative process privilege. Thus, the deliberative process
                                   7                                  privilege does not apply.
                                   8                                  CBP is instructed to remove redactions from the following
                                                                      text at CBP 2, 17 and 19 within fourteen (14) days of this
                                   9
                                                                      order:
                                  10
                                                                             CBP 2 and 19: Remove redactions from the
                                  11                                         following: “The Social Media Working Group drafted
                                                                             a Social Media Strategy which has been reviewed and
                                  12                                         signed by OI, OFO, USBP, AMO, PDO, OIT, OPR,
Northern District of California
 United States District Court




                                  13                                         and OTD and is currently under final review with CBP
                                                                             OCC. This draft strategy proposes paths forward to
                                  14                                         advance the operational use of social media”

                                  15                                         CBP 17: Remove redactions from the following: “The
                                                                             Social Media Working Group drafted a Social Media
                                  16                                         Strategy, which has been reviewed by OI, OFO,
                                  17                                         USBP, AMO, PDO, OIT, OPR and OTD” and “This
                                                                             draft strategy highlights the areas of focus and
                                  18                                         proposes paths forward to advance the operational use
                                                                             of social media”
                                  19
                                                                      The deliberative process privilege applies to the remaining
                                  20                                  redacted portions of this document because they discuss
                                  21                                  CBP’s draft plans, policy recommendations, and pilot
                                                                      programs.
                                  22

                                  23                 b.     ICE Documents

                                  24
                                                 Document                               Application of Exemption 5
                                  25   Contract Email                 The deliberative process privilege applies to the redacted
                                  26                                  portions of this document, which appear to be draft language
                                       (ICE 62-63)                    for a potential contract for a particular project.
                                  27
                                       Tasking Request Emails         The deliberative process privilege applies to the redacted
                                  28                                  portions of this document, which include draft
                                                                                   13
                                       Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 14 of 17




                                               Document                                    Application of Exemption 5
                                   1
                                       (ICE 1012–14)                      recommendations for inclusion in a request for information to
                                   2                                      develop an internal briefing paper regarding DHS’s use of
                                                                          Facebook data. The redacted emails relate to an internal
                                   3                                      request for information in order to develop an internal
                                                                          briefing.
                                   4
                                                                          The documents in question are unlike early-stage compilations
                                   5
                                                                          of facts that have been found to be insufficiently substantive
                                   6                                      to qualify as “deliberative.” See Citizens for Resp. & Ethics in
                                                                          Washington v. U.S. Dep't of Homeland Sec., 648 F. Supp. 2d
                                   7                                      152, 159 (D.D.C. 2009).
                                   8

                                   9   Procurement Sensitive:             The deliberative process privilege applies to the redacted
                                       Performance Work Statement         portions of this entire document because it appears to be a
                                  10   Visa Lifecycle Vetting             draft of policy.
                                       Initiative
                                  11
                                       (ICE 596–640)
                                  12
Northern District of California
 United States District Court




                                  13                  c.     USCIS Documents
                                  14

                                  15             Document                                   Application of Exemption 5
                                       First Amendment Email (Subject     The deliberative process privilege applies to the redacted
                                  16   Line: “USCIS authority to          portions of this email, which appear to be draft responses to
                                       collect/use social media           potential questions about a USCIS policy on the use of social
                                  17   information relating to the        media.
                                       exercise of First Amendment
                                  18   protected activities (draft).”)
                                  19

                                  20   (USCIS 1571)

                                  21
                                       Procurement Email (Subject line:   USCIS reprocessed and disclosed previously redacted portions
                                  22   “DHS procurement of SM             of USCIS 1711-12. Docket No. 143-1.
                                       services in Enhanced Vetting
                                  23   initiative”)                       The deliberative process applies to the remaining redacted
                                  24                                      portions of these emails, which appear to include the opinions
                                                                          of agency officials involved in policymaking and upcoming
                                  25   (USCIS 1711–12)                    decisions regarding the policy discussed, the Enhance Vetting
                                                                          Initiative. See Docket No. 129 § 9.
                                  26
                                  27

                                  28
                                                                                       14
                                        Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 15 of 17




                                   1          2.      Attorney-Client Privilege

                                   2          Not all communications with lawyers are privileged. See United States v. Martin, 278 F.3d

                                   3   988, 999–1000 (9th Cir. 2002), as amended on denial of reh’g (Mar. 13, 2002) (citing United

                                   4   States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996)). “Because it impedes full and free discovery

                                   5   of the truth, the attorney-client privilege is strictly construed” to the following circumstances: “(1)

                                   6   When legal advice of any kind is sought (2) from a professional legal adviser in his or her capacity

                                   7   as such, (3) the communications relating to that purpose, (4) made in confidence (5) by the client,

                                   8   (6) are, at the client's instance, permanently protected (7) from disclosure by the client or by the

                                   9   legal adviser (8) unless the protection be waived.” Id. (first quoting Weil v. Inv. Indicators,

                                  10   Research & Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981); then quoting 8 Wigmore, Evidence §

                                  11   2292, at 554 (McNaughton rev.1961)); see also United States v. Plache, 913 F.2d 1375, 1379 n. 1

                                  12   (9th Cir. 1990) (same elements). The burden is on the party asserting the privilege to establish all
Northern District of California
 United States District Court




                                  13   these elements. Id.

                                  14          Considering these standards, the Court reviewed the documents at issue in camera and

                                  15   determined that the attorney-client privilege in Exemption 5 applies as follows:

                                  16                  a.      USCIS Documents

                                  17
                                                Document                                     Application of Exemption 5
                                  18
                                        Summary Paper                      The attorney-client privilege applies because the withheld
                                  19                                       document is a memorandum with legal advice about potential
                                        (USCIS 1475–77)                    constitutional issues that might arise from USCIS’s use of
                                  20                                       social media.

                                  21    First Amendment and                The attorney client privilege applies to USCIS 1571, which is
                                        Procurement Emails                 an email communication with legal advice about the first
                                  22
                                                                           amendment implications of USCIS’s use of social media.
                                  23    (USCIS 1571, 1711–12)
                                                                           USCIS reprocessed and disclosed previously redacted portions
                                  24                                       of USCIS 1711-12. Docket No. 143-1. The attorney-client
                                                                           privilege does not apply to USCIS 1711 to 1712 because there
                                  25                                       is no legal advice at issue in those emails. As discussed
                                  26                                       above, the remaining redactions are appropriate under the
                                                                           deliberative process privilege.
                                  27

                                  28
                                                                                         15
                                        Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 16 of 17




                                   1   C.     CBP’s Vaughn Index

                                   2          “Specificity is the defining requirement of the Vaughn index.” Wiener, 943 F.2d at 979. It

                                   3   “afford[s] the FOIA requester a meaningful opportunity to contest, and the district court an

                                   4   adequate foundation to review [de novo], the soundness of the withholding.” Id. at 977; see also

                                   5   Lahr, 569 F.3d at 989 (a Vaughn index “must be detailed enough for the district court to make a de

                                   6   novo assessment of the government’s claim of exemption”). To serve that purpose, it must contain

                                   7   “a particularized explanation of how disclosure of the particular document would damage the

                                   8   interest protected by the claimed exemption.” Wiener, 943 F.2d at 977–78. “Categorical

                                   9   description of redacted material coupled with categorical indication of anticipated consequences of

                                  10   disclosure is clearly inadequate.” King v. Dep’t of Justice, 830 F.2d 210, 224 (D.C. Cir. 1987).

                                  11   Similarly, “boilerplate explanations,” that do not “tailor the explanation to the specific document

                                  12   withheld,” are insufficient and pose an “obvious obstacle to effective advocacy.” Wiener, 943
Northern District of California
 United States District Court




                                  13   F.2d at 978–79. On the other hand, an agency “must disclose as much information as possible

                                  14   without thwarting the purpose of the exemption claimed.” Citizens Comm’n on Human Rts. v.

                                  15   Food & Drug Admin., 45 F.3d 1325, 1328 (1995); see also Hamdan, 797 F.3d at 775 (“Wiener

                                  16   demands that the government disclose what it can without ‘thwarting the claimed exemption’s

                                  17   purpose.’” (quoting Weiner, 943 F.2d at 979)).

                                  18          Plaintiffs bring a general challenge to CBP’s Vaughn index because it “repeats non-

                                  19   specific recitations of the standard for the FOIA exemptions at issue, followed by multiple non-

                                  20   specific bullets drawn from a master list of reasons for withholding content that are set forth in

                                  21   [Mr. Howard’s declaration].” Pls.’ Mot. at 33. Indeed, the CBP’s Vaughn index is unworkable.

                                  22   That being said, after conducting an in camera review of the documents, the Court need not ask

                                  23   CBP to update its Vaughn index in order to rule on the parties’ disputes.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                        16
                                        Case 3:19-cv-00290-EMC Document 145 Filed 09/22/21 Page 17 of 17




                                   1                                      IV.       CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS in part and DENIES in part the parties

                                   3   cross-motions for summary judgment. Defendants are instructed to produce unredacted versions

                                   4   of certain documents identified above within fourteen (14) days of this order.

                                   5          This order disposes of Docket Nos. 98 and 108.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: September 22, 2021

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       17
